Citation Nr: 0521070	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to May 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service-
connection for posttraumatic stress disorder (PTSD), rated 50 
percent, effective December 1, 2000 (the date of claim).


FINDINGS OF FACT

Throughout the appeal period the veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment with reduced reliability and productivity; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood has not been shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided copies of the rating decision which 
assigned the initial 50 percent rating.  In the October 2002 
decision and in a February 2004 statement of the case (SOC), 
he was properly advised of the basis for the initial rating, 
of the evidence necessary to substantiate his claim on the 
"downstream" issue of an increased rating, and of what was 
of record.  See VAOPGCPREC 8-2003 (December 2003).  March 
2001 correspondence and the February 2004 SOC, notified the 
veteran of the VCAA and how it applied to his claim.  
Although he was initially advised to submit any additional 
evidence within 60 days, he was also advised that evidence 
received within a year would be considered.  In fact, all 
evidence received in the interim has been accepted for the 
record and considered.  

Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would make reasonable efforts to help him obtain 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This was equivalent to advising him to submit everything 
pertinent, and remanding the case to provide him that 
specific language would serve no useful purpose, but would 
merely cause unnecessary delay.

Regarding the duty to assist, treatment records have been 
secured, and VA arranged for an examination in July 2002.  
There is no indication that any pertinent evidence is 
outstanding.  All notice and duty to assist requirements 
appear to be met.  The veteran is not prejudiced by the 
Board's review of the matter on the merits.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran essentially contends that the current severity of 
his PTSD warrants a rating in excess of 50 percent.  Although 
his military records did not document participation in 
combat, based on his occupation as a door gunner while 
serving in Vietnam, participation in combat has been 
conceded.  In October 2002 service connection was granted for 
PTSD, rated 50 percent, effective December 1, 2000.    

Treatment records from Walla Walla VA Medical Center (VAMC) 
dated in January 2002 note that the veteran slept three or 
four hours a night and woke up periodically to wander around 
the house.  He indicated that he did not know what to do with 
himself and sometimes saw visual images that included 
memories of those people he watched being medevaced in 
Vietnam.  He stated that he did not like being in crowds, had 
an extreme startle response, and was laid off from his 
construction job (the reasons were not reported).  His daily 
activities included visits with friends, fishing, and 
watching television.  The records revealed a diagnosis of 
PTSD with mild to moderate stressors that consisted of 
memories of Vietnam, his Global Assessment Functioning (GAF) 
score was 75.  The assessment indicated signs of a middle-
aged crisis with feelings of not knowing what to do with his 
life.  It was noted that he had a worse drinking problem in 
the past, but "currently did not seem to be extremely 
bothered by alcohol abuse".   

On July 2002 VA examination, the veteran reported that he 
slept for four to five hours a night, woke up, checked to 
make sure the doors were shut, and then went back to bed.  
These actions were repeated two or three ties a night.  
Mental status examination revealed that the veteran was 
complacent, cooperative, and willing to answer the examiners 
questions.  The veteran suggested that he did not let people 
into his life, because he feared that he would lose them like 
so many friends he lost in Vietnam.  He avoided talking to 
his father who was critical of Vietnam veterans.  The veteran 
had nightmares and intrusive thoughts about Vietnam.  During 
the examination, he became quite emotional and angry.  He 
avoided eye contact.  The examiner noted that the veteran 
appeared to be looking at an imaginary person.  He was not 
psychotic and reported no symptoms suggesting thought 
blocking, thought alienation, or thought broadcastings.  He 
reported no symptoms of depression and no suicidal or 
homicidal ideation.  He admitted that he might have an 
alcohol problem.  His memory for recent, immediate, and 
remote events was fairly accurate and he appeared to be 
intellectually intact.  The diagnoses were PTSD, moderate and 
alcohol abuse and dependence.  Psychosocial stressors were 
exposure to heavy combat while in Vietnam.  The GAF score was 
60.  It was noted that the veteran was able to sustain a job 
as a truck driver although he experienced symptoms of PTSD.  

On February 2004 mental status examination at Walla Walla 
VAMC it was noted that the veteran was properly dressed; his 
speech was goal directed; his though content was reality 
based; he did not experience any audio or visual 
hallucinations; he did not have any delusions; there were no 
suicidal/homicidal ideations; he was not preoccupied with 
violence, but was having road rage; his mood and affect were 
sad; his recent and remote memory was good; his concentration 
was good; his judgment concerning everyday activities and 
social situations was good; and his insight relating to 
psychiatric condition was good.  The diagnosis is PTSD and 
his GAF is 45.  March 2004 treatment records noted that the 
veteran indicated that he has been experiencing increased 
PTSD symptomology consisting of nightmares, anxiety, and 
irritability due to triggers such as combat movies and 
television coverage of the war in Iraq.  He was currently 
unemployed, and last worked as a truck driver in November 
2003.  He hoped to be hired when the workload picked up in 
the spring (he drove a truck for a road construction 
company.)   

III.	Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

IV.	Analysis

The veteran's PTSD is essentially manifested by nightmares, 
intrusive thoughts, disrupted sleep, an extreme startle 
response, anxiety, and irritability.  The most recent 
treatment records from Walla Walla VAMC (dated in February 
and March 2004) included a GAF of 45.  A GAF of 41-50 
indicates "serious symptoms OR any serious impairment in 
social, occupational, or school functioning."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition).  At this 
time, it was specifically noted that the veteran was properly 
dressed, his speech was goal directed, he did not have any 
hallucinations or delusions, his memory was good, and his 
judgment concerning everyday activities and social situations 
was good.  Although he reported increased PTSD symptoms, 
including nightmares, anxiety, and irritability, such 
symptoms did not appear to substantially affect his ability 
to function, and his memory and thought processes appeared 
undisturbed.  The evidence also suggests that he was 
unemployed due to the seasonal nature of his job, rather than 
to PTSD symptoms.  After reviewing all of the treatment 
records from the Walla Walla VAMC and the July 2002 VA 
examination, the Board finds that the evidence does not show 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms such as those listed in the 
schedular criteria for a 70 percent rating (outlined above).  
There are no demonstrated obsessional rituals, impaired 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance or hygiene, or 
other symptoms of similar intensity, and the evidence does 
not demonstrate an inability to establish and maintain 
effective relationships.  Note reports of daily activities 
including visits with friends.

In short, the disability picture presented is not one 
consistent with the degree of severity required to satisfy 
the schedular criteria for the next higher, 70 percent, 
rating (and does not approximate those criteria).  The 
preponderance of the evidence is against the claim, and it 
must be denied.

As the appeal is from the initial rating assigned with the 
grant of service connection, "staged ratings" are for 
consideration.  However, the record does not reflect any 
significant fluctuation in the severity of the veteran's PTSD 
symptoms.  The current 50 percent rating encompasses the 
greatest degree of impairment shown during the appeal period, 
and staged ratings are not warranted.  The preponderance of 
the evidence is against the claim, and it must be denied


ORDER

A rating in excess of 50 percent for PTSD is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


